It is the practice of this court in habeas corpus cases before final trial not to discuss the evidence. I believe that is the proper practice. I can not write my views in full, nor can my brethren theirs, with any degree of satisfaction without quoting and commenting at length on the evidence. Hence I am constrained to desist from writing my full views in this case.
Yet I think it not improper to say that after a most careful study of this case and the law, that the judge of the lower court was not only justified, but, in my opinion, required by the law to refuse bail. As presented by this record, it is my opinion that the killing was shown to be murder in the first degree and only that, and the proof of that was evident.
That originally and up to about a month before the killing the relator had, without doubt, adequate cause as great as can be well conceived. So that, if the killing had then occurred under the circumstances as prescribed by our manslaughter statute, manslaughter might have been raised, and it might not under such contingency have been improper to grant bail. But in my opinion the record demonstrates that the passion aroused by this adequate cause fully passed out and away before the killing, and the passion of revenge completely took its place. Again, the record demonstrates, in my opinion, that at the time of the killing there was no "meeting," either first or any other, such as is clearly meant and intended by our manslaughter statute, so as to raise the question of the offense of manslaughter.
I, therefore, believe a rehearing should be granted herein and the judgment of the lower court be affirmed, and renew my dissent to the action of the court in reversing this cause and in allowing bail. *Page 38